NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2007-3093


                                GREGORY STOVALL,

                                                     Petitioner,

                                          v.


                        UNITED STATES POSTAL SERVICE,

                                                     Respondent.


      José L. Ongay, of Philadelphia, Pennsylvania, argued for petitioner.

       Bryant G. Snee, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC argued for respondent. On the
brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
Todd M. Hughes, Deputy Director, and Allison Kidd-Miller, Trial Attorney.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-3093


                               GREGORY STOVALL

                                                     Petitioner,

                                         v.

                       UNITED STATES POSTAL SERVICE

                                                     Respondent.




                                  Judgment


ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           PH0752040250-I-4

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam GAJARSA, Circuit Judge, ARCHER, Senior Circuit Judge, and
                 PROST, Circuit Judge)

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED: December 6, 2007                        /s/ Jan Horbaly
                                              Jan Horbaly, Clerk